Name: Commission Implementing Regulation (EU) NoÃ 1002/2012 of 29Ã October 2012 amending for the 181st time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 30.10.2012 EN Official Journal of the European Union L 300/43 COMMISSION IMPLEMENTING REGULATION (EU) No 1002/2012 of 29 October 2012 amending for the 181st time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 17 October 2012 the Sanctions Committee of the United Nations Security Council decided to add two natural persons to its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 2012. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entries shall be added under the heading Natural persons: (a) Ayyub Bashir (alias (a) Alhaj Qari Ayub Bashar, (b) Qari Muhammad Ayub). Title: (a) Qari, (b) Alhaj. Date of birth: (a) 1966, (b) 1964, (c) 1969, (d) 1971. Nationality: (a) Uzbek, (b) Afghan. Address: Mir Ali, North Waziristan Agency, Federal Administered Tribal Areas, Pakistan. Date of designation referred to in Article 2a (4) (b): 18.10.2012. (b) Aamir Ali Chaudhry (alias (a) Aamir Ali Chaudary, (b) Aamir Ali Choudry, (c) Amir Ali Chaudry, (d) Huzaifa). Date of birth: 3.8.1986. Nationality: Pakistani. Passport No.: BN 4196361 (Pakistani passport number issued on 28.10.2008, expiring 27.10.2013. National identification No: 33202-7126636-9 (Pakistani national identity card number). Date of designation referred to in Article 2a (4) (b): 18.10.2012.